Title: To James Madison from William Jarvis, 12 January 1808
From: Jarvis, William
To: Madison, James



(Copy)
Sir!
Lisbon 12th: January 1808.

The inclosures of the 21st: Ulto. 4th & 9th instant are copies of my three last letters which went by the way of St: Uber in the Brig Perseverance Captn: Atkins for New York & the Ship Active Capt: King for Philadelphia.  I have now the honor to inform you, that after several applications, both verbal & written, Passports have been granted for our Vessels to proceed to Sea, with the promise that in future there shall be no detention whatever.  I have been also authorised to say that our Vessels would be admitted into the Ports of this Kingdom, no matter from whence they came without any questions being asked, when laded with Provisions.  The order is passed at the Customhouse for the admission of them Rice.
Among the numbers of arrestations which has been made in this Kingdom of British Subjects, was Mr.Wm Baker, my Consular Agent for Figueira, who with the Partners of the house have held the Office 17 Years: and with His effects the Judge included four hundred barrels of flour & twenty  of Corn imported in the Schooner Lucy Captain Cotton from Plymouth belonging to Messrs. Daniel & Charles Jackson of that place.  When I was made acquainted with it about a fortnight ago I made a verbal application to Monsr. Herman the Administrator General of the Finances & to Monsr:  charged with the Sequestration of British Property, & was glad to learn from Figueira Yesterday that the Sequestration was taken off the property & that Mr Wm: Baker was freed from his confinement to His house.
As there is no means yet  out, of Quadrating the cravings of hunger with the Quantity of Provisions, the Blockade of this Port is likely to cause the greatest distress.  Whilst the British Government are professing in their public Do in England, the greatest regard to the Portugueze Nation, by way of a proof of their friendship they are in act actually Starving them.  The Supply of an Army of 25 to thirty thousand Men, in a conquered, or what is tantamaunt a conquered City must be certain; and should all the inhabitants starve the Army must be fed; so that preventing the entry of Provisions they do not injure the French Army but the inhabitants of Portugal.
Reviewing my last letter I am Still more Strongly impressed with the wish I in that took the liberty to express that my Country would not be involved in Active offensive operations against Gt: Britain.  It is appears to me that they will be  with an expensive highly injurious to the public, without causing any proportionate injury to the enemy.  On the reverse from the financial necessities of that Nation I imagine we can injure them much more by defensive measures.  Prohibiting their Manufactures, laying an embargo, and if necessary Sequestering British Debt as a Security for the just demands of the Americans for the payment of their illegal Captures is a much more Secure & certain means of bringing that Government to a compliance with our just demands.  In fact the destruction of our Commerce leaves us no alternative but that of prohibiting their Manufactures, unless we Suffer the whole wealth of our Country to be drawn from us to pay for those articles of superfluity.  Their prohibition too, will be attended with the advantage of intrading the Manufactures of the Cotton & other produce of our own Soil & rendering us more independent of Foreign Nations in addition to Keeping our Wealth within ourselves.  An embargo Presents the obvious advantages of securing our property at the same time we distress Gt: Britain both at home & abroad.
The Schooner New York having been Stranded near Vilha Real, & an extraordinary demand made for duties, I wrote to General Solano, who particularly governs all Portugal South of the Tagus, to order their remission which he said to the Vice Consul at St: Uber who delivered the letter he would immediately do.  The inclosed of the 4th Jany. is a Copy of that letter.  Inclosed are Copies of my letters to General Junot 24th: Decr: & 4th: Instant  to the detention of our Vessels, Duplicates of letters to you of the 21st: Decr: & the 4th: & 9th: inst a copy of a letter from Mr. Lear a letter from Mr. Erving & the Several public Orders of General Junot.  With perfect Respect I have the honor to be Sir! Yr: Mo: Obedt: Servt:

William Jarvis


N. B.  In the course of the foregoing I have mentioned the passports had been granted to our vessels and although I much doubt whether I deserve praise or Censure in this transaction, yet I think it my duty to acquaint you with the particulars which related to it; trusting that as I have acted as I thought most conducive to the interest of my Countrymen, I shall merit the excuse of Government although the affair has been attended with some irregularity.  After the several applications I had made both verbal & written to Genl. Junot & Monsr. Herman, for permission for our vessels to proceed to Sea, to the former of which I always experienced the utmost politeness & constant promise of their being granted immediately; I personally applied again on the 10th. instant to Genl. Junot to know his determination, as mentioned in my last.  The 10th I sent to know what it was.  The answer was that it was necessary to see the proprietors of the Cargo, all which I sent, when the Secretary observed that the passports would be given in the evening.  The Baron Stocqueler, Austrian Consul General, who is also Consul General of the Hanse Towns had been waiting there some time on the same business.  Shortly after I received this answer the Austrian Vice Consul who was there with the Consul Genl. called on me & said that he beleived the passports would not be given without being paid for.  A little before dinner Captns. Williams & Kitts (both bound home) had been sent and were taken into a room, when a Gentleman of the General’s family told them, that he had the passports in his hands, shewing them, and if they would give fifty pieces a piece for them they should have them.  This they positively refused.  then fell to forty, then to thirty, which they still refusing the Gentleman observed in French (which Captn Williams talks very well) that he was charged with the business of the passports & that he would give them his honor that they should not have them without paying for .  I sent in the evening, but no one could be seen Of the Austrian Vice Consul in the evening they demanded fifty pieces for each vessel.  Something of the kind had been indirectly mentioned to me through a third person some days before, when I observed that if any accommodations in trade were given, my Countrymen would have no objection to pay for them but as to the fair open trade between the United States & Portugal and back it was entirely out of the question.  In this way I have no doubt they would have been perfectly satisfied to understand it, had not the same two Captains that were sent for, by the advice of some busy person, sent a petition to the General for their passports, it being suggested to them that they were detained on account of the two others bound to the Northward  This I learnt only after the proposition had been made to them for the 50 pcs.  To have taken the Treaty between the two Nations to convince them of the impropriety of the detention & to rebut the demand when the more powerful arguments of the want of the Country for Bread Stuffs & of the immediate departure of the vessels affording the most ready & sure means of a supply, I considered as useless; for rights &  of this kind have Seldom much weight with men who from profession are in the habit of construing Treaties with their Swords.  I consequently determined to wait on the Gentleman & make the best money bargain I could with him; which by interesting him in the immediate dispatch of the passports would in the end be a considerable saving to our flag. I therefore in the morning waited on him & after the usual salutations observed to him "Monsr: vous etes baucoup trop fort and after conversing about an hour, I observed that there could be no doubt that a reasonable fee ought to be given for the dispatch of papers & when any facilities of trade were granted that more could be afforded.  I proposed five pieces (Joes) for Captn Kitts & ten for captain Williams (both as before observed bound home) fifteen for a small Schooner bound to the North & thirty for a Brig; which after some farther talk & consulting with another he complied with: and that all vessels bound to the United States over 200 Tons should pay as a fee of Office ten pieces & all under five pieces; and that those bound to the North over 250 Tons should pay fifty pieces over 200 & under 250 forty pieces over 150 30 pcs. over 100 = 20 pcs. & under 15 pcs. but were to be allowed to go wherever agreeable & the passports to be granted immediately.  As this would prevent the demand of the troublesome & inconvenient bonds not to go to an enemy’s port, which had been demanded in several places where the French Armies had entered, would prevent all embarrassments & detentions similar to what had been experienced in other places particularly Hamburg for six months, would be the means of giving the Vessels now in port enormous freights, who have the Certificates formerly mentioned, would prevent the probability of much greater impositions was each Individual left to bargain for themselves,  as the present cannot be considered as a regular Government, I concluded it best to do what I never have done before and what I certainly would not have submitted to from an established Government.  This transaction may be deemed as departing somewhat from Official dignity but when an unmeaning Official consequence comes in competition with the interest of my Countrymen, I shall always be content to  much of the exterior importance of Office to their accommodation & advantage.  The Austrian Consul General was perfectly content to comply with the same terms for his flag  The freighters of the two vessels bound to the North paid the whole for those two vessels.
Lord Chesterfield says the manner is every thing.  I was never more disposed to acquiesce in the justice of this observation: for the person I was carrying on the very honorable & truly dutchmanlike negotiation with is a Man of polite & polished manners, and really conducted the business with so much ease & in a stile so Gentleman like, that I almost lost sight of the nature of the transaction  The perquisite I understood was to be divided amongs three.  With Respect & 


W— J—

